Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,568,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US-10,568,910 are species of the genus encompassed by the current claims.

Allowable Subject matter
Claim 1 is directed to the following:

    PNG
    media_image1.png
    138
    698
    media_image1.png
    Greyscale

The effect of this claim is to carve away this species of sortase transfer embodiments from the genus of genetically engineered enucleated erythroid cells that expresses IL-15 on its surface.  Lodish et al. (WO2014/183071) is the closest prior art.   However, Lodish et al. (WO2014/183071) suggest embodiments of genetically engineered enucleated erythroid cells that expresses IL-15 on its surface, formed using a sortase transfer technology.  The teachings of Lodish et al. (WO2014/183071) are limited to the sortase technology.
The state of the art provides general technology of making genetically engineered enucleated erythroid cells that expresses recombinant proteins  were produced by differentiating genetically modified erythroid progenitors (that contained nuclei) into enucleated erythroid cells that express a protein of interest (Shi et al. PNAS. July 15, 2014; 111(28): 10131-10136).  However, the person of ordinary skill in the art understood that at the time the instant application was filed, that IL-15 was a known erythropoiesis inhibitor and that IL-15 expression in erythroid progenitor cells would suppress differentiation into reticulocytes/RBCs.  For example, Mallarky et al. (Infection and Immunity. May 2007; 75(5): 2630-2633) indicate that erythroid progenitor cells in vitro cultured with IL-15 suppressed CFU-E growth (Fig. 4)” (page 2632, col.2).  Therefore, the state of the art suggested that trying to differentiate nucleated erythroid progenitors engineered to express IL-15 would likely fail to successfully produce enucleated erythroid cells, due to the knowledge that IL-15 adversely affected the differentiation toward enucleated cells.  Therefore, a skilled artisan would not have expected to successfully execute a method of producing enucleated erythroid cells that express IL-15 on their surface.

Conclusion
No claims  are allowed.


Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633